UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1554


EMILY STERLING

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-02556-DCN)


Submitted: February 27, 2020                                      Decided: March 27, 2020


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Sherri A. Lydon, United States Attorney, Marshall Prince, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina; Eric Kressman, Regional Chief Counsel, Jordana Cooper, Senior Attorney,
Shannon Petty, Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emily Ruth Sterling appeals the district court’s order accepting the recommendation

of the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of

Sterling’s applications for disability insurance benefits and supplemental security income.

“In social security proceedings, a court of appeals applies the same standard of review as

does the district court. That is, a reviewing court must uphold the determination when an

ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir.

2017) (citation and internal quotation marks omitted).

       On appeal, Sterling challenges only the portion of the district court’s order

upholding the decision of the Commissioner that the new evidence Sterling submitted to

the Appeals Council did not require remand to the ALJ. We have reviewed the record and

perceive no reversible error. We conclude that the new evidence Sterling submitted to the

Appeals Council did not require remand to the ALJ, nor did the Appeals Council err in

denying Sterling’s request for review. Meyer v. Astrue, 662 F.3d 700, 704-05 (4th Cir.

2011) (holding that Appeals Council may grant review based on additional evidence if

evidence is new, material, and relates to relevant time period); see Wilkins v. Sec’y, Dep’t

of Health & Human Servs., 953 F.2d 93, 96 (4th Cir. 1991) (en banc) (stating that evidence

is material if there is reasonable probability that it would have changed outcome before

ALJ). Accordingly, we affirm the district court’s judgment upholding the denial of

benefits. Sterling v. Saul, No. 2:17-cv-02556-DCN (D.S.C. Mar. 22, 2019). We dispense



                                             2
with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3